Case: 11-51188     Document: 00512047555         Page: 1     Date Filed: 11/08/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 8, 2012
                                     No. 11-51188
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DENNIS LAWRENCE BLISS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:11-CR-121-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Dennis Lawrence Bliss appeals his conviction of one count of possession
of child pornography and nine counts of receiving child pornography, in violation
of 18 U.S.C. § 2252(a)(2), (a)(4). He argues that the evidence was insufficient to
support his convictions.
        “A challenge to the sufficiency of the evidence that is procedurally
preserved, as this challenge was, is reviewed de novo.”                  United States v.
McElwee, 646 F.3d 328, 340 (5th Cir. 2011) (internal quotation marks and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51188    Document: 00512047555      Page: 2    Date Filed: 11/08/2012

                                  No. 11-51188

citation omitted). In reviewing the sufficiency of the evidence, we view all the
evidence and draw all inferences and credibility determinations in the light most
favorable to the verdict, and determine whether a rational jury could have found
that the evidence established the elements of the offense beyond a reasonable
doubt. McElwee, 646 F.3d at 340. “The evidence need not exclude every
reasonable hypothesis of innocence or be wholly inconsistent with every
conclusion except that of guilt, and the jury is free to choose among reasonable
constructions of the evidence.” United States v. Guanespen-Portillo, 514 F.3d
393, 396 (5th Cir. 2008) (internal quotation marks and citations omitted). We
do not reweigh the evidence or assess the credibility of the witnesses. United
States v. Ramos-Cardenas, 524 F.3d 600, 605 (5th Cir. 2008).
      Bliss argues that the Government failed to prove that his possession of the
images was knowing, given that there was evidence that his stepson could have
committed the crime. The only testimony indicating that Bliss’s stepson used
Bliss’s work-issued laptop came from Bliss’s mother, who stated that she saw the
stepson using Bliss’s laptop. That testimony was contradicted by the stepson
who testified that Bliss was protective of his work-issued laptop and refused to
let him use it. Bliss’s stepson further testified that he never used Bliss’s laptop.
In light of additional testimony by Bliss’s mother indicating that Bliss’s laptop
was one of two laptops sitting atop the bar in Bliss’s house, the jury could have
concluded that Bliss’s mother was simply mistaken about which laptop Bliss’s
stepson was using. Such a conclusion is a reasonable construction of the
evidence. See Guanespen-Portillo, 514 F.3d at 396.
      Given all of the testimony in this case, the jury could have reasonably
inferred that Bliss knowingly possessed images of child pornography. See
McElwee, 646 F.3d at 340. Therefore, a reasonable trier of fact could have
concluded that the Government established every element of the offense beyond
a reasonable doubt. Id.; § 2252(a)(4)(B).



                                         2
   Case: 11-51188   Document: 00512047555      Page: 3   Date Filed: 11/08/2012

                                  No. 11-51188

      Bliss argues that the Government failed to prove that he received the
images of child pornography because it failed to prove that he downloaded the
images in question at the Dollarhide plant. In support of his argument, Bliss
contends that there was evidence that he was not always at work at the
Dollarhide plant when his field service orders reflected that he was there, that
the internet service at the Dollarhide plant was too poor to allow the downloads,
and that his stepson had access to his computer and downloaded the images.
      The jury was free to weigh the value of the field service orders against the
other testimony presented at trial. See Ramos-Cardenas, 524 F.3d at 605. The
evidence establishing Bliss’s whereabouts on the dates involved in Counts 2
through 10 of the indictment were the field service orders, which placed Bliss at
work at the Dollarhide plant when the images were downloaded. By convicting
Bliss of Count 2 through Count 10, but acquitting him of Counts 11 through 16,
the counts related to images allegedly received by Bliss on February 14, 2011,
the jury must have found that the field service orders were accurate as to the
dates involved in the counts of conviction. This is a reasonable construction of
the evidence presented at trial. See Guanespen-Portillo, 514 F.3d at 396.
      Bliss’s contention that it would not have been possible for him to download
the images at the Dollarhide plant due to poor internet service is unavailing.
The testimony at trial established that the internet service at the Dollarhide
plant was intermittent or spotty, but that it was possible to be online and to use
the internet at the plant. Bliss again tries to undermine his conviction by
arguing that his stepson had access to his computer and downloaded the images.
However, as discussed above, the jury could have reasonably concluded that the
stepson never used Bliss’s laptop.
      Given all of the testimony in this case, the jury could have reasonably
concluded that Bliss downloaded the images of child pornography that were the
subject of Count 2 through Count 10 of the indictment onto his laptop while he
was at work at the Dollarhide plant. In light of the foregoing, a reasonable trier

                                        3
  Case: 11-51188   Document: 00512047555    Page: 4   Date Filed: 11/08/2012

                                No. 11-51188

of fact could have concluded that the Government established every element of
the offense beyond a reasonable doubt.     See McElwee, 646 F.3d at 340;
§ 2252(a)(2). Accordingly, the judgment is AFFIRMED.




                                     4